   8:20-cr-00240-RFR-MDN Doc # 20 Filed: 07/30/21 Page 1 of 1 - Page ID # 41




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                    )
                                             )
                     Plaintiff,              )                 8:20CR240
                                             )
       vs.                                   )
                                             )
LARRY BRYE,                                  )                   ORDER
                                             )
                     Defendant.              )


       This matter is before the court on the Unopposed Motion to Continue Trial [19].
Counsel needs additional time to confer with her client and to attempt to resolve the matter
short of trial. For good cause shown,

       IT IS ORDERED that the Unopposed Motion to Continue Trial [19] is granted, as
follows:

       1. The jury trial now set for August 23, 2021 is continued to October 12, 2021.

       2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
          justice will be served by granting this continuance and outweigh the interests
          of the public and the defendant in a speedy trial. Any additional time arising as
          a result of the granting of this motion, that is, the time between today’s date
          and October 12, 2021, shall be deemed excludable time in any computation
          of time under the requirement of the Speedy Trial Act. Failure to grant a
          continuance would deny counsel the reasonable time necessary for effective
          preparation, taking into account the exercise of due diligence. 18 U.S.C. §
          3161(h)(7)(A) & (B)(iv).

       DATED: July 30, 2021.

                                          BY THE COURT:


                                          s/ Michael D. Nelson
                                          United States Magistrate Judge
